McGINLEY, Judge,
concurring and dissenting.
I concur in the majority opinion insofar as it affirms the trial court’s decision not to set aside the judicial sale, however, I respectfully dissent to the portion of the majority opinion which reverses the trial court’s decision that the Money Store’s mortgage interest was divested by the sale. I believe that personal service of the Rule to Show Cause upon the Money Store was adequate notice of the pending sale, in accordance with the requirements of Mennonite Board of Missions. The Money Store’s decision not to file an answer to the Rule to Show Cause operates as a waiver of any right to a hearing, resulting in a discharge of the lien after the unattended hearing. The majority’s reliance upon In re Tax Sale of 1980, a case involving an upset sale, takes no notice of the separate statutory procedural requirements for upset and judicial sales. Holding that the Bureau must send notice of the date of a hearing to a party who chooses to disregard the Rule to Show Cause nullifies the Rule. As noted by the trial court, the mortgagee was clearly informed how to object to the judicial tax sale and elected not to follow the court’s directions.